UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011 – November 30, 2012 Item 1: Reports to Shareholders Annual Report | November 30, 2012 Vanguard New Jersey Tax-Exempt Funds Vanguard New Jersey Tax-Exempt Money Market Fund Vanguard New Jersey Long-Term Tax-Exempt Fund > For the 12 months ended November 30, 2012, Vanguard New Jersey Tax-Exempt Money Market Fund returned 0.04%, a consequence of the Federal Reserve’s low-interest-rate policy. > Vanguard New Jersey Long-Term Tax-Exempt Fund returned about 11%, slightly lagging its benchmark index and trailing the average return of peers. > Investor demand for New Jersey state and local government bonds was strong even as issuers struggled to balance their budgets. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 New Jersey Tax-Exempt Money Market Fund. 12 New Jersey Long-Term Tax-Exempt Fund. 27 About Your Fund’s Expenses. 57 Glossary. 59 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended November 30, 2012 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard New Jersey Tax-Exempt Money Market Fund 0.02% 0.03% 0.04% 0.00% 0.04% New Jersey Tax-Exempt Money Market Funds Average 0.01 New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard New Jersey Long-Term Tax-Exempt Fund Investor Shares 1.94% 3.28 % 3.91% 7.16% 11.07% Admiral™ Shares 2.02 3.41 3.99 7.16 11.15 Barclays NJ Municipal Bond Index 11.65 New Jersey Municipal Debt Funds Average 12.32 New Jersey Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the New Jersey Tax-Exempt Money Market Fund; 30-day SEC yield for the New Jersey Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2011, Through November 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard New Jersey Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard New Jersey Long-Term Tax-Exempt Fund Investor Shares $11.73 $12.57 $0.439 $0.000 Admiral Shares 11.73 12.57 0.449 0.000 1 Chairman’s Letter Dear Shareholder, Vanguard New Jersey Long-Term Tax Exempt Fund returned 11.07% for Investor Shares and 11.15% for Admiral Shares for the 12 months ended November 30, 2012. The fund’s return was behind that of its benchmark, the Barclays New Jersey Municipal Bond Index, which returned 11.65%. Compared with many of its peers, the fund’s portfolio was more conservatively positioned in terms of maturity and credit quality. While that has proven to be an advantage in more risk-averse times, this year the fund lagged the 12.32% average return of its peer group. While the fund’s performance was strong in absolute terms, keep in mind that, for reasons I’ll discuss later in this letter, we anticipate a more challenging environment for both municipal and taxable bond investors in coming years. The New Jersey Tax-Exempt Money Market Fund, meanwhile, returned 0.04% for the period as short-term interest rates hovered just above zero. As demand for municipal bonds drove prices higher, yields fell. (Bond yields and prices move in opposite directions.) The 30-day SEC yield for Investor Shares of the Long-Term Fund fell to 1.94% as of November 30, 2012, from 2.96% a year earlier. The 7-day SEC yield of the Money Market Fund, which invests in short-term securities, inched down to 0.02% from 0.03% 12 months earlier. 2 As you know, the Eastern United States was battered by Hurricane Sandy, with New Jersey the hardest hit. We are obviously deeply concerned for the people affected. At the same time, we are confident in the long-term financial resiliency of the region and hope that, with aid from federal and state governments, the area will benefit from the expected economic stimulus produced by the rebuilding effort. Our credit analysis staff is monitoring the situation very closely. Note: The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Bonds notched solid results, but challenges lie ahead The broad U.S. taxable bond market returned more than 5% for the 12 months. Municipal bonds performed robustly, with returns of about 10%. As bond prices rose, the yield of the 10-year U.S. Treasury note slipped to a record low in July, closing below 1.5%. By the end of the period, the yield had climbed, but it still remained exceptionally low by historical standards. After years of relatively high bond returns, investors shouldn’t be surprised if future results are much more modest. The low yields mean the opportunity for similarly strong returns has diminished. Market Barometer Average Annual Total Returns Periods Ended November 30, 2012 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.51% 5.68% 6.04% Barclays Municipal Bond Index (Broad tax-exempt market) 10.17 7.13 6.23 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.08 0.50 Stocks Russell 1000 Index (Large-caps) 16.19% 11.63% 1.57% Russell 2000 Index (Small-caps) 13.09 13.85 2.82 Russell 3000 Index (Broad U.S. Market) 15.95 11.80 1.67 MSCI All Country World Index ex USA (International) 11.65 3.41 -3.84 CPI Consumer Price Index 1.76% 2.10% 1.84% 3 As it has since late 2008, the Federal Reserve held its target for short-term interest rates between 0% and 0.25%, which kept a tight lid on returns from money market funds and savings accounts. Shortly after the period closed, the Fed announced that it would not boost interest rates until unemployment fell to 6.5% or lower, provided the long-term inflation outlook remains around 2% or less. Based on current Fed economic projections, short-term interest rates are expected to remain near zero into 2015. Stocks weathered turbulence to record a healthy advance Global stock markets seesawed through the 12 months ended November 30, ultimately finishing with double-digit gains. U.S. stocks led the way, returning about 16%, followed by European and emerging markets stocks. Stocks in the developed markets of the Pacific region had the smallest return but still rose about 10%. The gains masked a significant level of apprehension during the period, with investors concerned about U.S. economic growth and the finances of European governments and banks. Worries about Europe, in particular, flared up in the spring and then quieted in the summer. The president of the European Central Bank declared in July that policymakers would do whatever was needed to preserve the euro common currency. Although investors’ worries have eased, Europe’s financial troubles aren’t resolved. Vanguard economists believe the most Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average New Jersey Tax-Exempt Money Market Fund 0.17% — 0.38% New Jersey Long-Term Tax-Exempt Fund 0.20 0.12% 0.97 The fund expense ratios shown are from the prospectus dated March 28, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2012, the funds’ expense ratios were: for the New Jersey Tax-Exempt Money Market Fund, 0.16%; and for the New Jersey Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2011. Peer groups: For the New Jersey Tax-Exempt Money Market Fund, New Jersey Tax-Exempt Money Market Funds; for the New Jersey Long-Term Tax-Exempt Fund, New Jersey Municipal Debt Funds. 4 likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening persists in the face of weak economic growth. As the period drew to a close soon after the U.S. elections, attention to the United States’s considerable budgetary challenges intensified. The near-term focus on the “fiscal cliff” led to unsettling headlines and nervousness in the markets. But it also sparked serious debate about spending and tax policy options, and such attention could prove a first step to a long-term solution that resolves the nation’s fiscal imbalance and opens the way for growth. Investors’ search for yield helped boost muni returns New Jersey has been struggling with many of the same postrecession economic challenges as the rest of the country. As the chart on page 6 illustrates, total tax collection for the state has rebounded from recession lows, but the pace of growth has softened in recent quarters. On the cost side of the budget equation, state and local governments have had little appetite to take on new capital projects. They have, however, strengthened their finances by refinancing existing debt at today’s exceptionally low interest rates. The result has been a significant rise in total New Jersey tax-exempt bond issuance for the 12-month period, but much of it represented refinancing activity. Total Returns Ten Years Ended November 30, 2012 Average Annual Return New Jersey Tax-Exempt Money Market Fund 1.38 % New Jersey Tax-Exempt Money Market Funds Average 1.06 New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. New Jersey Long-Term Tax-Exempt Fund Investor Shares 5.05 % Spliced NJ Long-Term Tax-Exempt Index 5.67 New Jersey Municipal Debt Funds Average 4.78 For a benchmark description, see the Glossary. New Jersey Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Despite the financial challenges facing New Jersey state and local governments, demand for municipal bonds ran high during the period. Part of the reason was the limited net new supply (described in the Advisor’s Report). Muni returns were also attractive compared with those of U.S. Treasury bonds. Especially in favor with yield-hungry investors were bonds with longer maturities (despite the potential for sharp price declines should interest rates rise) and lower credit ratings (again, despite the potential for sharp price declines should investors rein in their appetite for riskier investments). In this context, the New Jersey Long-Term Tax Exempt Fund returned about 11% for the 12-month period because of its holdings in longer-maturity and lower-quality, investment-grade bonds. Many of its peers held even larger stakes of both and performed even better. Investment insight An unclear tax collection picture keeps state issuers cautious After a steep falloff associated with the financial crisis, tax revenue for the states rebounded. Tax collections have risen since then, but the pace of recovery has slowed recently for the states as a whole and even fell slightly in New Jersey. The difficult revenue picture has generally produced “austerity” budgets, and state governments have become very selective in the bonds they issue to finance expenditures for capital improvements and general spending. Year-over-year percentage change (rolling four quarters) in tax collections for all states Sources: Vanguard and The Nelson A. Rockefeller Institute of Government. 6 In terms of sectors, the long-term funds holdings in essential service bonds performed well. Typically issued to finance projects such as water and sewer facilities, these bonds benefit from an income stream dedicated to servicing debt and are therefore less affected by the economic cycle or fluctuations in general tax revenues. Over the decade, the funds have surpassed their peers As you know, in March we changed the New Jersey Long-Term Tax-Exempt Funds benchmark from the national index to a state-specific one. For the ten years ended November 30, 2012, the bond funds average annual return of about 5% trailed the 5.67% return of its new benchmark. While we keep an eye on benchmark indexes, our most important measure of relative success is how a fund performs compared with peers operating in the same market. Over the past ten years, both the Long-Term Fund and the Money Market Fund have delivered commendable performance. The bond funds 5.05% compares with the 4.78% average return of its peers; the Money Market Funds 1.38% with its peers 1.06%. These results reflect the skilled management of their investment advisor, Vanguard Fixed Income Group. The funds low-cost profile has helped as well. Tune out the noise always a good practice Municipal bonds have been making headlines periodically since the financial crisis, with a handful of issuers filing for bankruptcy protection. But headlines can be flashier than the underlying reality. Such defaults arent necessarily unusual, but they represent only a tiny fraction of the dollar amount of the overall muni market (and typically occur among the types of bonds we steer away from). Moreover, state and municipal debt burdens remain manageable relative to the size of their economiesand the last thing that issuers want is to default and have the door to the muni market closed to them by investors shunning future bond issues. At Vanguard, our seasoned team of credit analysts continually monitors the underlying realities of the municipal bond market, independent of the hubbub generated by instant reactions to events or ratings assigned by credit rating agencies. Our analysts conduct in-depth reviews of securities were considering purchasing, and they keep an eye on changes in the credit quality of those already in our portfolios. Returns from bonds, both municipal and taxable, have been impressive of late. But, as I mentioned, with current interest rates at very low levels, we anticipate future bond returns will be lower. I point this out 7 to help set realistic expectations, not to encourage you to abandon a sensible bond allocation. Bonds have an important role to play in a portfolio because of the diversification benefits they provide. Stepping back from the latest headlines or the latest returns and gaining some perspective before making a decision is a good practice for any investor, for any investment in any environment. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 18, 2012 8 Advisor’s Report For the fiscal year ended November 30, 2012, Vanguard New Jersey Tax-Exempt Money Market Fund returned 0.04%, compared with an average 0.01% return for peer-group funds. Vanguard New Jersey Long-Term Tax-Exempt Fund returned 11.07% for Investor Shares and 11.15% for Admiral Shares. The Long-Term Fund trailed its benchmark—Barclays New Jersey Municipal Bond Index, which returned 11.65%—as well as the 12.32% average return of its peers. The investment environment The fiscal period was marked by another round of untraditional Federal Reserve strategies aimed at lowering interest rates and spurring economic growth. Shortly before the fiscal year began, the Fed launched “Operation Twist,” a Treasury- bond buying program intended to lower longer-term interest rates. The program was extended during the year and another bond-buying program was added that is aimed at lowering mortgage rates. (Throughout the period, the Fed kept in place a three-year-old policy that has kept short-term yields, including those of securities purchased by Vanguard New Jersey Tax-Exempt Money Market Fund, anchored at historic lows.) Then, shortly after the fiscal year ended, the central bank said that it would tie its monetary program to specific levels of employment improvement—an announcement aimed at making Fed decisions more transparent than they had been historically. Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2011 2012 2 years 0.42% 0.30% 5 years 1.12 0.64 10 years 2.22 1.47 30 years 3.84 2.47 Source: Vanguard. 9 In addition to lowering longer-term yields generally, the impact of the Fed’s policies can be seen in the “flattening” of the yield curve—the spectrum of yields from lowest to highest. For example, 30-year municipal bonds declined during the fiscal year by 1.37 percentage points to 2.47%, compared with a 0.75-percentage-point decline to 1.47% for 10-year bonds. The slide in yields helped boost bond prices and returns (prices and yields move in opposite directions). New Jersey state and local governments have been taking advantage of the lower interest rates to issue “refunding” bonds, designed to reduce debt costs. Nationally, even though about 20% more bonds were issued during fiscal 2012 than in the same period a year earlier (a 10% decrease in New Jersey), about 60% were earmarked for refunding, the highest ratio in at least 15 years. By contrast, bonds to finance new and upgraded infrastructure projects were issued more selectively by New Jersey and other states as they wrestled with the effect on their budgets of the recession’s continuing legacy. State and local governments typically lag in recovering from recessions, as taxes from revived levels of income begin percolating through the system. But the depth of the Great Recession, the tribulations of the housing market, and the weaker-than-hoped-for pace of the national economic recovery have slowed the typical pattern even further. This has been the case for New Jersey, which has been recovering from its 2009 economic low point more slowly than the nation, according to an index of state economic conditions published by the Federal Reserve Bank of Philadelphia. The state’s economy had grown by 4.5% through November 2012, compared with a 7.5% rise for the national economy. Management of the funds The strength of the New Jersey municipal bond market during fiscal 2012 stemmed from several factors. The decline in yields, as we mentioned, helped boost prices and fund returns. So did an undersupply of new issues when compared with maturing bonds and other redemptions. Such a period of “net negative supply” made it challenging for us to execute our strategy, given how selective we are in the bonds that we add to our portfolios. The reduced supply met strong demand from investors, who have become more comfortable with munis after many were spooked by unwarranted fears of systemwide problems in late 2010 and early 2011. In a scramble for yield as the Fed continued ratcheting down interest rates, many investors favored longer-term and high-yield bonds, which carry higher yields as compensation for their greater interest rate and credit risks. The relative valuation of municipal bonds was also attractive. Yields of 10-year munis, for example, stood roughly on a par with those of Treasuries of the same maturity; historically, their average annual yield is about 85% of the yield of comparable Treasuries. Uncertainty over government tax policy also whetted investor demand. 10 The fund’s 11% return reflected careful bond selection by a team of portfolio managers, traders, and credit analysts. Among their decisions was to increase our holdings of mid-investment-grade (A-rated) bonds by redeploying assets from higher credit quality bonds. (The role of credit analysts, always important at Vanguard, has taken on a higher urgency as state and local governments have struggled in the aftermath of the recession.) Non-recession-related events have also been influencing budgets. Of course, the region is rebuilding after Hurricane Sandy as the storm caused extensive major damage to businesses and infrastructure, especially along the coast. Although state and federal aid is expected to help with the recovery, we don’t anticipate that the disaster will have any long-term impact on our portfolio. Even before the storm, revenue collection in New Jersey had been slower than expected. Longer-term, the state has taken initial steps to address the overhang of large pension liabilities, although significant challenges remain. John M. Carbone, Principal, Portfolio Manager Michael G. Kobs, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group December 20, 2012 11 New Jersey Tax-Exempt Money Market Fund Fund Profile As of November 30, 2012 Financial Attributes Ticker Symbol VNJXX Expense Ratio 1 0.17% 7-Day SEC Yield 0.02% Average Weighted Maturity 49 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2012, the expense ratio was 0.16%. 12 New Jersey Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2002, Through November 30, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment New Jersey Tax-Exempt Money Market Fund 0.04% 0.58% 1.38% $11,466 ••••• New Jersey Tax-Exempt Money Market Funds Average 0.01 0.43 1.06 11,116 New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend information. 13 New Jersey Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2002, Through November 30, 2012 NJ Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2003 0.87% 0.48% 2004 1.03 0.55 2005 2.17 1.63 2006 3.25 2.74 2007 3.60 3.12 2008 2.27 1.90 2009 0.45 0.25 2010 0.11 0.01 2011 0.06 0.00 2012 0.04 0.01 7-day SEC yield (11/30/2012): 0.02% For a benchmark description, see the Glossary. Average Annual Total Returns: Periods Ended September 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years New Jersey Tax-Exempt Money Market Fund 2/3/1988 0.03% 0.70% 1.40% 14 New Jersey Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.9%) New Jersey (94.1%) 1 BlackRock MuniHoldings New Jersey Quality Fund, Inc. VRDP VRDO 0.380% 12/7/12 LOC 40,300 40,300 1 BlackRock MuniYield New Jersey Quality Fund, Inc. VRDP VRDO 0.380% 12/7/12 LOC 25,000 25,000 Burlington County NJ BAN 1.000% 5/23/13 49,144 49,327 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) VRDO 0.150% 12/7/12 LOC 11,410 11,410 Camden County NJ Improvement Authority Lease Revenue (Parkview Redevelopment Housing Project) VRDO 0.140% 12/7/12 LOC 49,500 49,500 Cape May County NJ BAN 1.500% 8/30/13 5,300 5,348 Delaware River & Bay Authority New Jersey Revenue VRDO 0.130% 12/7/12 LOC 4,300 4,300 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.150% 12/7/12 LOC 5,510 5,510 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.160% 12/7/12 LOC 4,700 4,700 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.160% 12/7/12 LOC 15,500 15,500 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.170% 12/7/12 LOC 24,415 24,415 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.170% 12/7/12 LOC 20,000 20,000 Essex County NJ BAN 1.500% 9/26/13 20,000 20,206 Essex County NJ Improvement Authority Revenue (Fern Senior Housing Project) VRDO 0.160% 12/7/12 LOC 7,300 7,300 1 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) TOB VRDO 0.170% 12/7/12 4,185 4,185 Gloucester County NJ Pollution Control Financing Authority Revenue (ExxonMobil Project) VRDO 0.110% 12/3/12 30,600 30,600 Hopewell Township NJ BAN 1.000% 4/12/13 4,074 4,085 Hopewell Township NJ BAN 1.000% 6/7/13 13,391 13,444 Jefferson Township NJ BAN 1.000% 6/27/13 11,014 11,059 15 New Jersey Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Madison Borough NJ Board of Education GO TOB VRDO 0.160% 12/7/12 LOC 11,615 11,615 Mahwah Township NJ BAN 1.000% 6/7/13 4,000 4,016 Mahwah Township NJ BAN 1.000% 10/11/13 7,700 7,751 Middlesex County NJ BAN 1.500% 12/21/12 45,000 45,031 Middlesex County NJ COP 4.500% 10/15/13 1,185 1,228 Middlesex County NJ GO 4.000% 1/1/13 1,000 1,003 Monmouth County NJ GO 4.000% 1/15/13 3,895 3,913 Monmouth County NJ GO 4.000% 1/15/13 425 427 Monmouth County NJ GO 2.500% 3/1/13 3,400 3,419 New Jersey Building Authority Revenue 5.250% 12/15/12 (Prere.) 1,000 1,002 New Jersey Economic Development Authority Natural Gas Facilities Revenue (Nui Corp.) VRDO 0.200% 12/3/12 LOC 2,200 2,200 New Jersey Economic Development Authority Natural Gas Facilities Revenue (Pivotal Utility Holdings Inc. Project) VRDO 0.150% 12/3/12 LOC 34,600 34,600 New Jersey Economic Development Authority Natural Gas Facilities Revenue (Pivotal Utility Holdings Inc. Project) VRDO 0.200% 12/3/12 LOC 5,000 5,000 New Jersey Economic Development Authority Revenue (Applewood Estates Project) VRDO 0.110% 12/7/12 LOC 19,600 19,600 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.150% 12/3/12 LOC 2,300 2,300 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.150% 12/3/12 LOC 1,900 1,900 New Jersey Economic Development Authority Revenue (Columbia University Project) CP 0.190% 2/7/13 7,530 7,530 New Jersey Economic Development Authority Revenue (Cooper Health System Project) VRDO 0.150% 12/7/12 LOC 9,000 9,000 1 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) TOB VRDO 0.160% 12/7/12 6,380 6,380 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) VRDO 0.180% 12/3/12 LOC 27,000 27,000 New Jersey Economic Development Authority Revenue (El Dorado Terminals Co. Project) VRDO 0.150% 12/3/12 LOC 6,000 6,000 1 New Jersey Economic Development Authority Revenue (Montclair Art Museum Project) VRDO 0.170% 12/7/12 LOC 4,760 4,760 New Jersey Economic Development Authority Revenue (Order of St. Benedict Project) VRDO 0.130% 12/7/12 LOC 12,750 12,750 New Jersey Economic Development Authority Revenue (Princeton Day School) VRDO 0.160% 12/7/12 LOC 5,000 5,000 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.150% 12/7/12 10,940 10,940 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.170% 12/3/12 7,900 7,900 New Jersey Economic Development Authority Revenue Pollution Control Revenue (Exxon Project) VRDO 0.130% 12/3/12 5,450 5,450 16 New Jersey Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New Jersey Economic Development Authority School Revenue (Blair Academy Project) VRDO 0.130% 12/7/12 LOC 13,290 13,290 New Jersey Educational Facilities Authority Revenue (Caldwell College) VRDO 0.130% 12/7/12 LOC 16,955 16,955 1 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.160% 12/7/12 24,200 24,200 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.160% 12/7/12 13,025 13,025 1 New Jersey Educational Facilities Authority Revenue (Institute for Defense Analyses) VRDO 0.160% 12/7/12 LOC 8,480 8,480 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.160% 12/7/12 10,900 10,900 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.170% 12/7/12 2,165 2,165 New Jersey Educational Facilities Authority Revenue (Seton Hall University) VRDO 0.140% 12/7/12 LOC 14,625 14,625 New Jersey Environmental Infrastructure Trust Revenue 3.000% 9/1/13 3,255 3,323 New Jersey GO 5.000% 2/15/13 15,525 15,679 New Jersey GO 6.000% 2/15/13 4,975 5,034 New Jersey GO 5.000% 4/1/13 (ETM) 1,120 1,138 1 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) TOB VRDO 0.190% 12/7/12 LOC 6,225 6,225 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.160% 12/7/12 LOC 25,100 25,100 New Jersey Health Care Facilities Financing Authority Revenue (Children’s Specialized Hospital) VRDO 0.130% 12/7/12 LOC 8,345 8,345 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.160% 12/7/12 LOC 24,550 24,550 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.160% 12/7/12 LOC 25,000 25,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.160% 12/7/12 LOC 12,700 12,700 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.130% 12/7/12 LOC 7,400 7,400 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.130% 12/7/12 LOC 2,500 2,500 New Jersey Health Care Facilities Financing Authority Revenue (RWJ Health Care Corp.) VRDO 0.150% 12/7/12 LOC 3,300 3,300 New Jersey Health Care Facilities Financing Authority Revenue (Southern Ocean County Hospital) VRDO 0.130% 12/7/12 LOC 7,960 7,960 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.180% 12/3/12 LOC 2,700 2,700 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.190% 12/3/12 LOC 2,135 2,135 17 New Jersey Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.130% 12/7/12 LOC 4,230 4,230 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.140% 12/7/12 LOC 14,000 14,000 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.140% 12/7/12 LOC 21,000 21,000 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.170% 12/7/12 5,435 5,435 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.170% 12/7/12 LOC 6,830 6,830 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.220% 12/7/12 7,215 7,215 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.250% 12/7/12 5,465 5,465 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.150% 12/7/12 12,485 12,485 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.150% 12/7/12 32,285 32,285 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.150% 12/7/12 7,020 7,020 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.160% 12/7/12 9,000 9,000 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.180% 12/7/12 19,800 19,800 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.180% 12/7/12 78,130 78,130 New Jersey State Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/13 (Prere.) 1,000 1,028 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 8,200 8,434 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 1,175 1,208 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 10,000 10,285 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 3,500 3,600 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 1,200 1,234 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 7,000 7,200 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.160% 12/7/12 LOC 2,800 2,800 New Jersey Turnpike Authority Revenue 6.000% 1/1/13 (ETM) 10,010 10,059 New Jersey Turnpike Authority Revenue 6.500% 1/1/13 (ETM) 1,180 1,186 New Jersey Turnpike Authority Revenue 5.000% 7/1/13 (Prere.) 19,500 20,048 New Jersey Turnpike Authority Revenue VRDO 0.140% 12/7/12 LOC 38,000 38,000 1 Nuveen New Jersey Investment Quality Municipal Fund VRDP VRDO 0.280% 12/7/12 LOC 30,000 30,000 Port Authority of New York & New Jersey Revenue CP 0.210% 3/14/13 2,200 2,200 Port Authority of New York & New Jersey Revenue CP 0.210% 3/18/13 4,615 4,615 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.170% 12/7/12 1,200 1,200 18 New Jersey Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.170% 12/7/12 2,420 2,420 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.170% 12/7/12 6,200 6,200 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.170% 12/7/12 5,000 5,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.170% 12/7/12 7,770 7,770 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.180% 12/7/12 3,000 3,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.210% 12/7/12 5,600 5,600 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.220% 12/7/12 4,050 4,050 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.220% 12/7/12 3,500 3,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.260% 12/7/12 3,790 3,790 Princeton University New Jersey CP 0.140% 12/6/12 8,600 8,600 Princeton University New Jersey CP 0.150% 1/10/13 6,800 6,800 Princeton University New Jersey CP 0.180% 2/7/13 18,700 18,700 Rutgers State University New Jersey Revenue VRDO 0.170% 12/3/12 15,000 15,000 Rutgers State University New Jersey Revenue VRDO 0.180% 12/3/12 66,360 66,360 Salem County NJ BAN 1.500% 6/28/13 11,190 11,269 Secaucus NJ BAN 1.250% 1/11/13 5,184 5,187 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.140% 12/7/12 LOC 7,440 7,440 Sparta Township NJ BAN 1.500% 5/24/13 5,951 5,983 Summit NJ BAN 1.000% 1/18/13 8,252 8,260 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 10,915 11,245 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/13 (Prere.) 23,960 24,701 Tobacco Settlement Financing Corp. New Jersey Revenue 6.750% 6/1/13 (Prere.) 25,270 26,097 Tobacco Settlement Financing Corp. New Jersey Revenue 7.000% 6/1/13 (Prere.) 26,110 26,992 1 Tobacco Settlement Financing Corp. New Jersey Revenue TOB VRDO 0.180% 12/3/12 (Prere.) 10,250 10,250 Union County NJ BAN 1.000% 6/28/13 45,000 45,208 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.110% 12/3/12 27,325 27,325 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.130% 12/3/12 17,345 17,345 1 Union County NJ Utilities Authority Revenue TOB VRDO 0.180% 12/7/12 14,815 14,815 Vineland NJ (Electric Utility) GO VRDO 0.180% 12/7/12 LOC 8,200 8,200 Wayne Township NJ BAN 1.000% 2/28/13 6,300 6,309 West Orange Township NJ BAN 1.500% 5/22/13 9,072 9,116 1,639,157 19 New Jersey Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Puerto Rico (5.8%) Puerto Rico GO 5.250% 7/1/13 (Prere.) 13,300 13,693 Puerto Rico GO 5.250% 7/1/13 (Prere.) 4,000 4,118 Puerto Rico Highway & Transportation Authority Revenue VRDO 0.140% 12/7/12 LOC 31,635 31,635 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.160% 12/7/12 3,000 3,000 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.160% 12/7/12 30,356 30,356 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.170% 12/7/12 4,925 4,925 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.180% 12/7/12 4,875 4,875 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.180% 12/7/12 7,340 7,340 99,942 Total Tax-Exempt Municipal Bonds (Cost $1,739,099) 1,739,099 Other Assets and Liabilities (0.1%) Other Assets 14,927 Liabilities (12,507) 2,420 Net Assets (100%) Applicable to 1,741,249,568 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,741,519 Net Asset Value Per Share $1.00 At November 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 1,741,531 Undistributed Net Investment Income — Accumulated Net Realized Losses (12) Net Assets 1,741,519 See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, the aggregate value of these securities was $321,356,000, representing 18.5% of net assets. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 20 New Jersey Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 21 New Jersey Tax-Exempt Money Market Fund Statement of Operations Year Ended November 30, 2012 ($000) Investment Income Income Interest 3,543 Total Income 3,543 Expenses The Vanguard Group—Note B Investment Advisory Services 315 Management and Administrative 1,989 Marketing and Distribution 538 Custodian Fees 28 Auditing Fees 23 Shareholders’ Reports 11 Trustees’ Fees and Expenses 2 Net Expenses 2,906 Net Investment Income 637 Realized Net Gain (Loss) on Investment Securities Sold (13) Net Increase (Decrease) in Net Assets Resulting from Operations 624 See accompanying Notes, which are an integral part of the Financial Statements. 22 New Jersey Tax-Exempt Money Market Fund Statement of Changes in Net Assets Year Ended November 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 637 1,339 Realized Net Gain (Loss) (13) 8 Net Increase (Decrease) in Net Assets Resulting from Operations 624 1,347 Distributions Net Investment Income (637) (1,339) Realized Capital Gain — — Total Distributions (637) (1,339) Capital Share Transactions (at $1.00) Issued 977,679 1,195,167 Issued in Lieu of Cash Distributions 613 1,288 Redeemed (1,185,336) (1,453,849) Net Increase (Decrease) from Capital Share Transactions (207,044) (257,394) Total Increase (Decrease) (207,057) (257,386) Net Assets Beginning of Period 1,948,576 2,205,962 End of Period 1,741,519 1,948,576 See accompanying Notes, which are an integral part of the Financial Statements. 23 New Jersey Tax-Exempt Money Market Fund Financial Highlights For a Share Outstanding Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0004 .001 .001 .005 .022 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0004 .001 .001 .005 .022 Distributions Dividends from Net Investment Income (.0004) (.001) (.001) (.005) (.022) Distributions from Realized Capital Gains — Total Distributions (.0004) (.001) (.001) (.005) (.022) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.04% 0.06% 0.11% 0.45% 2.27% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,742 $1,949 $2,206 $2,546 $3,126 Ratio of Total Expenses to Average Net Assets 0.16% 0.17% 0.17% 0.17% 2 0.11% 2 Ratio of Net Investment Income to Average Net Assets 0.03% 0.07% 0.11% 0.46% 2.24% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.04% for 2009 and 0.01% for 2008. See accompanying Notes, which are an integral part of the Financial Statements. 24 New Jersey Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard New Jersey Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2012, the fund had contributed capital of $243,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.10% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
